Citation Nr: 1637233	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  10-36 093A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel







INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1990 to January 1996 and in the U.S. Navy from March 2000 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board remanded the Veteran's claim in June 2014.


FINDING OF FACT

A left eye disability, to include manifestations of diplopia, dry eye syndrome (including pain) and color desaturation, is related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left eye disability, to include manifestations of diplopia, dry eye syndrome (including pain) and color desaturation, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim is being granted, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Veterans are entitled to compensation from VA if they develop a disability resulting from personal injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2014); see also 38 C.F.R. § 3.303 (2016).

Generally, in order to establish direct service connection, three elements must be established.  These elements are: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service," which is often referenced as the "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to a first element of direct service connection, a current disability, the Veteran was afforded a VA eye examination on October 31, 2008 (the last day of his most recent period of active service) by an optometrist.  An assessment was noted of "diplopia on left gaze with past [diagnosis] of 6th nerve palsy," "mild desaturation [left eye]" and "intermitt[e]nt eye pain [left eye], sharp pain likely dry eye related.  [Veteran] also reports achy pain with trouble focusing."  The Veteran was also afforded a VA examination in September 2014 and an Eye Conditions Disability Benefits Questionnaire (DBQ) was completed by an optometrist.  Under the diagnosis section, diagnoses were listed of subjective diplopia, color desaturation left eye and dry eye syndrome and a date of diagnosis for all three was noted of 2007.  Also included as part of the September 2014 VA examination was a separate examination report (completed by the same optometrist), which noted an assessment of dry eyes and "subj[ective] visual disturbances (subj[ective] diplopia in [left] gaze and color desat[uratio]n) inconsistent with objective findings [and] 'stable' since at least 2007."  An additional September 2014 VA examination report, labeled as Central Nervous System, was completed by a different medical professional (who was referenced in a September 2014 Male Reproductive System Conditions DBQ as a "neuro specialist") and stated that the Veteran "states that he has been having double vision and was evaluated by a neuroophthalmologist.  He was told that he possible had 6th cranial nerve palsy."  In light of the VA examination reports, the Board finds that the Veteran has a current left eye disability, to include manifestations of diplopia, dry eye syndrome (including pain) and color desaturation, for adjudication purposes.

With respect to a second element of direct service connection, an in-service event, the service treatment records (STRs) of record are extensive and included multiple references to a left eye disability.  For example, a July 2007 treatment note form the Yale Neurology Clinic referenced that the Veteran complained of eye pain.  Also, sometime in November 2007, dry eye syndrome was added to the Veteran's problem list in his electronic STR health record and a November 2007 Report of Medical Board noted a past medical history of dry eye syndrome.  A November 28, 2007 mental health STR noted that "4 days ago, [the Veteran] developed some visual problems (blurring) that have persisted." A December 2007 STR noted "24Nov07 [left eye] vision had gray haze/cloudy."  Also of record are records from a private neuroophthalmologist, Dr. Y.K. from December 2007.  A letter from this doctor stated that the Veteran "developed sudden dimming of vision in his left eye, accompanied by eye pain...since November 24, 2007."  An accompanying treatment note from this doctor included an assessment of diplopia of the left eye and sixth nerve palsy of the left eye.  Also, sometime in December 2007, blurry vision was added to the Veteran's problem list in his electronic STR health record.  A January 2008 follow up treatment note from Dr. Y.K. again noted an assessment of diplopia of the left eye and sixth nerve palsy of the left eye.  A March 2008 STR from provider C.C., noted to be a clinical neurophysiologist, stated that the "[o]ver the past couple of months has noted subjective horizontal double vision when looking to the left.  He additionally reports sharp pain in his left eye" and a medical history noted dry eye syndrome.  A March 2008 follow up treatment note from Dr. Y.K. again noted an assessment of diplopia of the left eye and sixth nerve palsy of the left eye.

An April 2008 Report of Medical Board stated that "[f]or the past several months, [the Veteran] has noted subjective horizontal double vision when looking to the left.  He additionally reports sharp pain in his left eye" and dry eye syndrome was noted as part of the Veteran's past medical history.  A May 2008 Report of Medical Examination noted under the defects and diagnoses section dry eye syndrome.  On the accompanying Report of Medical History form, the Veteran reported ever having or having now eye disorder or trouble and in the section completed by a medical professional noted was "sixth cranial nerve palsy (double vision [left] eye)."  

In addition, as referenced above, the October 2008 VA eye examination was conducted on the Veteran's last day of his most recent period of active service.  Overall, various evidence referenced an in-service event related to a left eye disability.

With respect to the third and final element of direct service connection, a nexus, of record are multiple VA examination reports.  Initially, the Board notes that the May 2008 VA Report of Medical Examination noted under the defects and diagnoses section autoimmune autonomic neuropathy (AAN).  An April 2015 rating decision granted entitlement to service connection for AAN, with an effective date of November 1, 2008 (the day following the Veteran's separation from his most recent period of active service).  

As referenced above, the October 2008 VA eye examination report included an assessment of diplopia, mild desaturation left eye and intermittent eye pain left eye.  The examination report stated that "diplopia is more than likely a result of neuropathy.  [Veteran] states he was told he has [AAN]."  The examination report also stated that "desaturation and vision fluctuation more than likely due to neuropathy diagnosis."  The examination report additionally stated that "pain more than likely from neuropathy."      

The September 2014 eye conditions DBQ contained a section for diplopia that instructed to "[p]rovide etiology" and the examiner stated "subjective only, variable objective findings."  The separate September 2014 examination report completed by the optometrist noted an assessment of "dry eyes...poor ocular surface is most likely source of transient, sharp ocular pain."  Under the interpretation heading, the examiner stated that "[t]ransient sharp pains in [left] eye are most likely the result of ocular dryness."  The examiner also stated that "[n]either subjective diplopia on extreme [left] gaze nor relative, mild desaturation of color vision [left eye] can be consistently confirmed by objective testing" and that "[b]oth [symptoms] are most likely congenital findings -- related to phenomenon of self-discovery (color desat[uratio]n) or revealed only after in-depth neuro testing (subj[ective] diplopia) -- and were only uncovered after onset of dryness [symptom] for [left eye]."   The examiner additionally stated that "[t]hese three findings are unrelated to one another, none has been progressive over the past 7 years, and all are coincidental to military service."  
As noted above, the September 2014 VA examination report, labeled as Central Nervous System, that was completed by a neuro specialist stated that the Veteran "states that he has been having double vision and was evaluated by a neuroophthalmologist.  He was told that he possible had 6th cranial nerve palsy."  An impression was noted of AAN.  The examiner stated that the Veteran "was diagnosed to have possible [AAN].  He has various symptoms which can be caused by [AAN].  It can cause dryness of eyes."  The examiner also stated (after discussing other symptoms) that the Veteran "had these symptoms when he was in service" and that the Veteran "had evaluation in the beginning of January 2007 for flulike symptoms and was evaluated by various specialists.  Given this, it is as likely as not that his symptoms are caused by the disease that he had in 2007 while he was in the service."  

Upon review of the VA examination reports, and resolving reasonable doubt in the Veteran's favor, the Board finds that a left eye disability, to include manifestations of diplopia, dry eye syndrome (including pain) and color desaturation, is related to the Veteran's active service.  The October 2008 VA eye examination report related diplopia, desaturation and eye pain to the Veteran's AAN that was diagnosed while in service.  The September 2014 VA examination report completed by a neuro specialist noted that the Veteran reported double vision and stated that the Veteran "has various symptoms which can be caused by [AAN].  It can cause dryness of eyes" and that the Veteran "had these symptoms when he was in service...it is as likely as not that his symptoms are caused by the disease that he had in 2007 while he was in the service."  While this opinion is not explicitly clear as to what symptoms the examiner was indicating were "caused by the disease that he had in 2007 while he was in the service," given that double vision and dry eyes were otherwise referenced in the examination report and have been listed elsewhere in the record as diagnoses, the Board will resolve all reasonable doubt in the Veteran's favor and construe this as an opinion relating double vision (diplopia) and dry eyes to the Veteran's active service.  

The Board also notes that the October 2008 VA eye examination report included an assessment of "intermitt[e]nt eye pain [left eye], sharp pain likely dry eye related" and the September 2014 examination report completed by an optometrist referenced the Veteran's eye pain as being related to his dry eyes.  As such, the Board finds that eye pain was a manifestation associated with the Veteran's dry eyes.

The Board acknowledges that the September 2014 VA examination report completed by an optometrist referenced that diplopia and desaturation "are most likely congenital findings."  The examiner, however, did not provide a sufficient rationale to justify that conclusion.  While it was noted that these symptoms were "revealed only after in-depth neuro testing (subj[ective] diplopia) -- and were only uncovered after onset of dryness [symptom] for [left eye]," it is unclear to the Board as to how this relates to whether such were congenital findings.  To the contrary, the October 2008 VA eye examination report related diplopia and desaturation (and eye pain) to the Veteran's AAN that was diagnosed while in service and the September 2014 VA examination report completed by a neuro specialist has been construed, as discussed above, as an opinion linking diplopia (and dry eyes) to the Veteran's active service (and to AAN).  As such, the Board finds that the evidence is not sufficiently clear to find that diplopia and color desaturation were congenital findings.  

Overall with respect to the issue of nexus, based primarily on the October 2008 VA eye examination report and the September 2014 VA examination report completed by a neuro specialist, and resolving reasonable doubt in the Veteran's favor, the Board finds that a nexus between a left eye disability and the Veteran's active service has been established.  

Upon review of the evidence of record, and resolving reasonable doubt in the Veteran's favor, the Board finds that a left eye disability is related to the Veteran's active service.  As noted, generally in order to establish direct service connection, three elements must be established.  Various STRs, as discussed above, referenced an in-service event and the VA examination reports referenced a current diagnosis of a left eye disability, to include manifestations of diplopia, dry eye syndrome (including pain) and color desaturation, and provided a nexus of such disability to the Veteran's active service.  As such, and as outlined further above, all three elements of direct service connection have been met.  The Board therefore concludes that the criteria for entitlement to service connection for a left eye disability, to include manifestations of diplopia, dry eye syndrome (including pain) and color desaturation, have been met and the Veteran's claim is granted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

Finally, the Board notes that the September 2014 VA examination report completed by an optometrist noted an assessment of refractive error.  Entitlement to service connection, however, may not be granted for refractive error of the eye, as it is not considered a disease or injury in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2016). 


ORDER

Entitlement to service connection for a left eye disability, to include manifestations of diplopia, dry eye syndrome (including pain) and color desaturation, is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


